[Cite as State v. York, 2018-Ohio-1134.]


                                        COURT OF APPEALS
                                     FAIRFIELD COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT

STATE OF OHIO                                      JUDGES:
                                                   Hon. John W. Wise, P.J.
        Plaintiff-Appellee                         Hon. William B. Hoffman, J.
                                                   Hon. Earle E. Wise, Jr., J.
-vs-
                                                   Case No. 17-CA-20
MORGAN RAE YORK

        Defendant-Appellant                        OPINION




CHARACTER OF PROCEEDING:                       Appeal from the Fairfield County Common
                                               Pleas Court, Case No. 14CR135


JUDGMENT:                                      Dismissed

DATE OF JUDGMENT ENTRY:                         March 23, 2018

APPEARANCES:

For Plaintiff-Appellee                         For Defendant-Appellant

FAIRFIELD COUNTY                               JASON M. DONNELL
PROSECUTOR'S OFFICE                            Law Offices of Jason M. Donnell, LLC.
239 W. Main Street #101                        118 S. Pearl Street
Lancaster, Ohio 43130                          Lancaster, Ohio 43130
Fairfield County, Case No. 17-CA-20                                                        2

Hoffman, J.


         {¶1}   Appellant Morgan Rae York appeals the judgment entered by the Fairfield

County Common Pleas Court revoking her community control and ordering her to serve

the remainder of her sentence of incarceration of ten months. Appellee is the state of

Ohio.1

                                   STATEMENT OF THE CASE2

         {¶2}   On August 1, 2014, Appellant was placed in Treatment in Lieu of Conviction

for one count of theft of a credit card (R.C. 2913.71). She failed to report to her probation

officer, and her treatment in lieu of conviction was revoked.         She was placed on

community control on February 9, 2015.

         {¶3}   On April 13, 2017, a probable cause entry was filed stating Appellant failed

to report to community control, failed to notify the court of a change of address, and failed

to comply with counseling orders.

         {¶4}   The case proceeded to a revocation hearing on April 19, 2017.           The

probation officer who testified at the hearing was permitted to testify over objection to

violations included in Appellant’s file which occurred prior to the probation officer taking

over the case.

         {¶5}   By judgment filed April 19, 2017, the court found Appellant violated the

terms of her community control. Appellant’s community control was revoked and she was

sentenced to ten months incarceration, which was the remainder of her sentence. She



1  Appellee has not filed a brief in the instant appeal. Pursuant to App. R. 18(C), we may
accept Appellant’s statement of the facts and issues as correct and reverse the judgment
if Appellant’s brief reasonably appears to sustain such action.
2 A rendition of the facts is unnecessary for our disposition of this appeal.
Fairfield County, Case No. 17-CA-20                                                         3


was given 179 days jail time credit. From this entry Appellant prosecutes this appeal,

assigning as error:




              I. THE TRIAL COURT VIOLATED APPELLANT’S DUE PROCESS

       RIGHTS BY ADMITTING INTO EVIDENCE RECORDS AND ENTRIES

       WHICH WERE NOT AUTHENTICATED BY THE PROBATION OFFICER

       WHO DRAFTED AND FILED SAID RECORDS.

              II. THE TRIAL COURT VIOLATED APPELLANT’S DUE PROCESS

       RIGHTS BY RELYING ON EVIDENCE BY A PROBATION OFFICER NOT

       ASSIGNED TO APPELLANT’S CASE WITHOUT A FINDING OF GOOD

       CAUSE WHY THE PROBATION OFFICER ASSIGNED TO THE CASE

       COULD NOT APPEAR.




       {¶6}   At the oral argument in this matter, Appellant's counsel informed this court

Appellant has completed her sentence. The record further demonstrates Appellant

completed the sentence imposed by the Fairfield County Common Pleas Court on August

20, 2017. Appellant was not placed under postrelease control by the parole board. Thus,

the issue for initial determination is whether Appellant's appeal in this matter is moot.

       {¶7}   An appeal challenging a conviction is not moot even if the entire sentence

has been served before the appeal is heard, because “[a] person convicted of a felony

has a substantial stake in the judgment of conviction which survives the satisfaction of

the judgment imposed upon him or her.” State v. Golston, 71 Ohio St.3d 224, 643 N.E.2d
Fairfield County, Case No. 17-CA-20                                                          4


109, paragraph one of the syllabus (1994). “However, this logic does not apply if appellant

is appealing solely on the issue of the length of his sentence and not on the underlying

conviction. If an individual has already served his sentence, there is no collateral disability

or loss of civil rights that can be remedied by a modification of the length of that sentence

in the absence of a reversal of the underlying conviction.” State v. Campbell, 5th Dist.

Licking No. 2005CA00091, 166 Ohio App.3d 363, 2006-Ohio-2294, 850 N.E.2d 799, ¶ 8,

quoting State v. Beamon, 11th Dist. Lake App. No. 2000–L–160, 2001 WL 1602656 (Dec.

14, 2001).

       {¶8}   The appeal in this case is from the imposition of the remainder of a term of

incarceration upon revocation of community control. Appellant does not challenge the

underlying conviction. Because the appeal is solely on the issue of sentence, we find the

appeal is now moot because Appellant has served her sentence in its entirety.

       {¶9}   The appeal is dismissed.



By: Hoffman, J.

Wise, John, P.J. and

Wise, Earle, J. concur